Matter of Vitelli (2017 NY Slip Op 06926)





Matter of Vitelli


2017 NY Slip Op 06926


Decided on October 4, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


1994-05017	ONMOTION FOR REINSTATEMENT

[*1]In the Matter of Peter L. Vitelli, admitted as Peter Louis Vitelli, a disbarred attorney. 


(Attorney Registration No. 1833433)
 

DECISION & ORDER
Motion by Peter L. Vitelli for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Vitelli was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on January 17, 1983, under the name Peter Louis Vitelli. By opinion and order of this Court dated August 24, 1998, Mr. Vitelli was disbarred based on charges of professional misconduct, and his name was stricken from the roll of attorneys and counselors-at-law (see Matter of Vitelli , 247 AD2d 9). By decision and order on motion of this Court dated August 12, 2016, Mr. Vitelli's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his character and general fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Peter Louis Vitelli is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Peter Louis Vitelli to the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court